Case 2:20-cv-08299-SB-AS Document 84 Filed 12/28/20 Page 1 of 7 Page ID #:511



 1 Michael A. Velthoen (SBN 187909)
     Max R. Engelhardt (SBN 310968)
 2 FERGUSON CASE ORR PATERSON LLP
     1050 S. Kimball Road
 3 Ventura, California 93004
     Telephone: (805) 659-6800
 4 Facsimile: (805) 659-6818
     Email: mvelthoen@fcoplaw.com
 5          mengelhardt@fcoplaw.com
 6 Michael A. Strauss (SBN 246718)
     Aris E. Karakalos (SBN 240802)
 7 STRAUSS & STRAUSS, APC
     121 N. Fir St., Suite F
 8 Ventura, California 93001
     Telephone: (805) 641-6600
 9 Facsimile: (805) 641-6607
     Email: mike@strausslawyers.com
10          aris@strausslawyers.com
11 Attorneys for Plaintiffs

12 Joseph W. Ozmer II (SBN 316203)
     jozmer@kcozlaw.com
13 Abigail Stecker Romero (SBN 284534)
     aromero@kcozlaw.com
14 KABAT CHAPMAN & OZMER LLP
     333 S. Grand Avenue, Suite 2225
15 Los Angeles, CA 90071
     Telephone: (213) 493-3980
16 Facsimile: (404) 400-7333

17 Attorneys for Defendant

18
                           UNITED STATES DISTRICT COURT
19
                         CENTRAL DISTRICT OF CALIFORNIA
20
     MICHAEL GONZALES, et al.,                 Case No. 2:20-cv-08299-SB-AS
21
                                               Hon. Stanley Blumenfeld, Jr.
22                       Plaintiffs,
23         v.                                  JOINT REPORT AND
                                               STIPULATION REGARDING
24   CHARTER COMMUNICATIONS,                   NOTICE TO THE FLSA
     LLC,                                      COLLECTIVE
25
                         Defendant.
26                                             [Proposed Order Filed Concurrently
                                               Herewith]
27

28


                JOINT RPT. & STIP. RE: FLSA NOTICE – CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 84 Filed 12/28/20 Page 2 of 7 Page ID #:512



 1                                     JOINT REPORT
 2        On December 4, 2020, the Court ordered the Parties to meet and confer
 3 regarding the manner and form of notice to members of the conditionally certified

 4 FLSA collective. (D.E. 75.) The Court also instructed the Parties that the notice

 5 procedure be “straightforward,” “not a huge process with multiple iterations and the

 6 like,” and that the notice itself “simply and fairly and properly, without the court’s

 7 backing being behind any claim, [] notify the putative members as to what the case is

 8 about and what they are being asked to do.” (D.E. 80.) Since then, the Parties, via

 9 their counsels, have engaged in substantial conferral efforts over the telephone and

10 via email, and exchanged multiple edited (“red-lined”) versions of the various

11 proposed FLSA notice documents. The Parties have reached the following

12 agreement.

13        A.     METHOD OF NOTICE DISTRIBUTION
14        The Parties agree that notice should be sent both via first-class mail and via
15 text message to the personal phone numbers of the putative members of the

16 collective (the “MTs”) currently on file with Charter. The Parties also agree to the

17 following procedures, which represent significant departures from the positions both

18 Parties took during briefing on Plaintiffs’ FLSA motion:

19        •      Within 21 calendar days of the date of the Court’s order approving this
20               Stipulation, Charter will provide to CPT, Inc. (“CPT”) the following
21               information for the MTs: (1) full name, (2) most recent personal address
22               contained in Charter’s electronic records, (3) most recent personal
23               phone number contained in Charter’s electronic records,1 (4) social
24               security number, (5) date of birth.
25

26
    To the extent Charter’s electronic records do not include a personal phone number,
     1

27 which Charter believes to be a rare occurrence, Charter will review other records in a
   good-faith attempt to locate a personal phone number to provide to CPT.
28

                                               1
                JOINT RPT. & STIP. RE: FLSA NOTICE – CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 84 Filed 12/28/20 Page 3 of 7 Page ID #:513



1        •     Within 7 calendar days of receipt of the information above, CPT will
2              perform an address-updating inquiry by running an NCOA (National
3              Change of Address) update on the list prior to mailing. CPT will also
4              run a skip trace on the addresses that NCOA indicates are not valid
5              prior to mailing. This will ensure the most accurate address list before
6              mailing.
7        •     Within 14 calendar days of receipt of the information above, CPT, the
8              third-party administrator, will send notice to the MTs via first-class
9              mail.
10       •     Concurrently with the first-class mail, CPT will send notice to the MTs
11             via text message to personal phone numbers currently on file with
12             Charter. CPT will utilize a text-message vendor that is not an automatic
13             telephone dialing system, as that term is defined in the Telephone
14             Consumer Protection Act and similar state laws, such that the text
15             message notice will not implicate or violate such laws.
16       •     MTs will have 60 calendar days to opt into the lawsuit.
17       •     CPT will establish an official case webpage where the MTs may review
18             the official notice and an official webpage where they may opt-in
19             online.
20       •     MTs may opt into the lawsuit by: (1) sending the signed opt-in form to
21             CPT via mail, email or fax; or (2) completing an online submission
22             form that will require MTs to verify their identity (and thereby prevent
23             fraud) by providing their name, address, social security number, date of
24             birth, and a unique identifier code provided by CPT.
25       •     No reminder notices will be sent.
26       •     Plaintiffs will pay the cost of the notice process.
27       •     Within 10 calendar days following the close of the Opt-In Period, CPT
28             will provide a list of all individuals that have opted in, including all

                                              2
              JOINT RPT. & STIP. RE: FLSA NOTICE – CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 84 Filed 12/28/20 Page 4 of 7 Page ID #:514



1                their contact information as provided in the opt-in process, to the
2                Parties’ counsels.
3          •     All said individuals who opt-in will comprise the Conditionally
4                Certified FLSA Collective and shall be represented by Plaintiffs’
5                counsel until otherwise ordered by this Court.
6          The Parties submit that this notification process is “straightforward” and “not
7    a huge process with multiple iterations and the like.” (D.E. 80.) See Marino v.
8    CACafe, Inc., No. 16-CV-6291 YGR, 2017 WL 5713390, at *5 (N.D. Cal. Nov. 9,
9    2017) (approving notice via first-class mail and text message); Sanchez v. Sephora
10 USA, Inc., No. 11-03396 SBA, 2012 WL 2945753, at *6 (N.D. Cal. July 18, 2012)
11 (approving 60-day opt-in period). The Parties accordingly ask the Court to approve
12 the notice combination of first-class mail and text message.2
13         B.    CONTENT OF NOTICES
14         The Parties agreed to separate notice language for (1) notice via first-class
15 mail (the “Mail Notice”), and (2) notice via text message to personal phone numbers
16 (the “Text Notice”). The Mail Notice is attached hereto as Exhibit A. The Text
17 Notice is attached hereto as Exhibit B. The Opt-In form is attached as Exhibit C.
18         The Mail Notice contains a plainly-written disclosure regarding, inter alia, the
19 nature of the lawsuit, the right to opt into the lawsuit, the effect of opting into the
20   2
       As consideration for Charter’s agreement to pursue text notices, Plaintiffs agreed
21   they will not seek to disseminate FLSA notice via the Company emails and
22   telephone numbers that Charter provides to the MTs (Plaintiff reserves the right to
     pursue such notice options in other contexts outside the limited FLSA notice process,
23   e.g., PAGA notices). Plaintiffs’ request that, should the Court reject the Parties’
24   text-message proposal contained herein for whatever reason the Court should permit
     a 3-page briefing on why Plaintiffs should be permitted to send notice through
25   Charter’s Company-provided email accounts (a briefing that was not filed based
26   purely on the Parties’ ability to reach this agreement last-minute). Charter does not
     agree that such additional briefing would be necessary. Charter reserves the right to
27   oppose any future requests for the production or use of its Company-provided email
28   and phone numbers.

                                               3
                JOINT RPT. & STIP. RE: FLSA NOTICE – CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 84 Filed 12/28/20 Page 5 of 7 Page ID #:515



1    lawsuit, and the variety of methods for opting into the lawsuit. The Mail Notice is
2    neutral and does not imply the Court supports one party or the other. It also includes
3    various additional explanations designed to address likely questions that MTs may
4    have upon receipt of the Mail Notice, including an explanation that MTs will not be
5    retaliated against in any way for joining the lawsuit.
6          The Text Notice contains a shorter disclosure regarding the nature of the
7    lawsuit and directs the recipient to a website that will display the entirety of the Mail
8    Notice. The Text Notice also includes appropriate disclosures regarding the MTs’
9    ability to opt into the lawsuit, and that they will not be retaliated against in any way
10 for doing so.
11         The Parties submit that the Mail Notice and Text Notice “simply and fairly
12 and properly, without the court’s backing being behind any claim, [] notify the
13 putative members as to what the case is about and what they are being asked to do.”
14 (D.E. 80.) See Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 170, 174 (1989)
15 (instructing notice must be “accurate” and address the “pendency of the collective
16 action” and “trial courts must take care to avoid even the appearance of judicial
17 endorsement of the merits of the action”); Benedict v. Hewlett-Packard Co., No. 13-
18 CV-00119, 2014 WL 587135, at *14 (N.D. Cal. Feb. 13, 2014) (“It is appropriate to
19 include language informing potential plaintiffs of possible obligations in the event
20 they elect to opt-in.”); Marino, 2017 WL 5713390 at *5 (approving similar notices).
21 The Parties accordingly ask the Court to approve sending the notices attached hereto
22 as Exhibits A and B (and Exhibit C as a proposed Opt-In Form).
23                                      STIPULATION
24         NOW, THEREFORE, the parties hereby stipulate and request that the Court
25 approve their jointly-proposed plan for distribution of the Mail Notice and Text
26 Notice via the methods described herein. A proposed order is filed concurrently.
27 //
28 //

                                                4
                JOINT RPT. & STIP. RE: FLSA NOTICE – CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 84 Filed 12/28/20 Page 6 of 7 Page ID #:516



1         SO STIPULATED.
2
     DATED: December 28, 2020                       STRAUSS & STRAUSS, APC
3
                                                 By:   /s/ Aris E. Karakalos
4                                                      Aris E. Karakalos
                                                       Attorneys for Plaintiff
5
6    DATED: December 28, 2020                       KABAT CHAPMAN &
                                                    OZMER LLP
7
                                                 By:   /s/ Abigail Stecker Romero
8                                                      Abigail Stecker Romero
                                                       Attorneys for Defendant
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             5
              JOINT RPT. & STIP. RE: FLSA NOTICE – CASE NO. 2:20-cv-08299-SB-AS
Case 2:20-cv-08299-SB-AS Document 84 Filed 12/28/20 Page 7 of 7 Page ID #:517



 1                                    ATTESTATION
 2        Plaintiffs, as the filing parties, hereby attests that signatory Abigail Stecker
 3 Romero, on behalf of Defendant, concurs in this document’s content and the filing of

 4 this document.

 5                                                      /s/ Aris E. Karakalos
 6                                                      Aris E. Karakalos

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              6
               JOINT RPT. & STIP. RE: FLSA NOTICE – CASE NO. 2:20-cv-08299-SB-AS
